ELECTRONIC RECORD


                                                             POSS CHILD
COA#       04-14-00004-CR                  OFFENSE:          PORNOGRAPHY

           DEVIN ALEXANDER KANE V.         „llklTW           „,-„„
STYLE: the state of texas                  COUNTY:           KERR
COA DISPOSITION:     AFFIRMED              TRIAL COURT: 216™ DISTRICT COURT


DATE: 02/11/15             Publish: YES    TC CASE #:        A1319




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          DEVIN ALEXANDER KANE V.
STYLE:    THE STATE OF TEXAS                     cca#        V?-/C 1XU'/€
        APPFLLAhlT***           Petition         CCA Disposition:
FDR ni.qr.RFTinNARY RFVIFW IN CCA IS:            DATE:

    Refused                                      JUDGE:
DATE"    /rt*>v ZO    ZO/S'                      SIGNED:             PC:

JUDGE:    /4l                                    PUBLISH:            DNP:




                                                                      MOTION FOR

                                        REHEARING IN CCA IS:

                                        JUDGE: